Name: Commission Regulation (EEC) No 2498/89 of 14 August 1989 on the issue of a standing invitation to tender for the resale on the internal market of 40 000 tonnes of durum wheat held by the Italian intervention agency with a view to their processing in Sardinia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 240/ 10 Official Journal of the European Communities 17. 8 . 89 COMMISSION REGULATION (EEC) No 2498/89 of 14 August 1989 on the issue of a standing invitation to tender for the resale on the internal market of 40 000 tonnes of durum wheat held by the Italian intervention agency with a view to their processing in Sardinia THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall issue a standing invitation to tender for the disposal on the internal market of 40 000 tonnes of durum wheat with a view to their processing in Sardinia. Article 2 1 . Tenderers shall undertake to process or use in Sardinia not later than 30 June 1990 any products that they are awarded, unless prevented from doing so by force majeure. 2 . Successful tenderers shall lodge security of ECU 20 per tonne with the Italian intervention agency against discharge of the obligation mentioned in paragraph 1 . Security shall be lodget within two working days at the latest of that on which the notice of award is received. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 195/89 (4), lays down that cereals held by the intervention agency are to be sold by tender ; Whereas Article 4 of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (*), as last amended by Regulation (EEC) No 2418/87 (6), provides for the possibility of restricting the use of cereals sold to specific purposes ; Whereas, in view of the present shortage on the market of durum wheat in Sardinia, a standing invitation to tender should be issued for the resale on the internal market of 40 000 tonnes of durum wheat held by the Italian intervention agency with a view to their processing in Sardinia ; Article 3 1 . The obligation mentioned in Article 2 ( 1 ) shall be considered a primary requirement as defined in Article 20 of Commission Regulation (EEC) No 2220/85 (9). It shall not be considered to have been discharged fulfilled until on production of evidence :  of processing in Sardinia, or  that the product has become unsuitable for any use whatsoever. 2. Regulation (EEC) No 569/88 shall apply in the field covered by this Regulation. Whereas, moreover, the provisions of Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/pr destination of products from intervention Q, as last amended by Regulation (EEC) No 1780/89 (8), should apply to verification of satisfactory utilization of the cereals : ! Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for submission of tenders in response to the first individual invitation to tender shall be 31 August 1989 . 2. ' The final date for submission of tenders for the last partial invitation to tender shall expire on 26 October 1989 . 3 . Tenders must be lodged with the Italian intervention agency : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 27. 6. 1989, p. 1 . (3) OJ No L 139, 24. 5. 1986, p. 36. 0 OJ No L 25, 28 . 1 . 1989, p. 22. 0 OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5 . 0 OJ No L 55, 1 . 3 . 1988, p. 1 . f) OJ No L 178 , 24 . 6. 1989, p. 1 . 0 OJ No L 205, 3 . 8 . 1985, p. 5 . 17. 8 . 89 Official Journal of the European Communities No L 240/11 Azienda di Stato per gli interventi nel mercato agricolo (AIMA), agency shall notify the Commission of the quantities and average prices of the various lots sold. via Palestro 81 , 91-00100 Roma ; Tel. 47 49 91 , telex 620331 . Article 5 Not later than Tuesday of the week following the final date for the submission of tenders, the Italian intervention Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission